IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1137
                               Filed May 15, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYLER FERGUSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Jason A. Burns,

District Associate Judge.



      A defendant appeals the revocation of his deferred judgment for operating

while intoxicated. AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                         2


TABOR, Judge.

       Tyler Ferguson received a deferred judgment in February 2017 after

pleading guilty to first-offense operating while intoxicated (OWI). Four months

later, he committed the crime of driving while his license was revoked. As a result,

the district court revoked his probation and entered judgment on the OWI offense.

He appeals the revocation, contending the court failed to consider mitigating

circumstances. Because the court properly exercised its discretion in viewing the

new driving offense as a sufficient reason to impose judgment, we affirm.

       Iowa City police stopped Ferguson for driving 43 miles per hour in a 30 mile-

per-hour zone in November 2016. Detecting evidence of drunk driving, the officer

invoked implied consent; the DataMaster measured Ferguson’s blood alcohol

content at .125. He entered a guilty plea to a violation of Iowa Code section 321J.2

(2016) and received a deferred judgment. The court placed Ferguson on “self-

supervised probation” for one year with the following conditions:

          Have no further law violations.
          Keep the Clerk of Court informed of any change of address.
          Pay the civil penalty and all amounts due within six months.
          Pay the supervision fee imposed by the Department of
           Correctional Services.
          Obtain a substance abuse evaluation, complete all
           recommended treatment, and file proof of completion within six
           months.
          Complete an approved OWI weekend program, which includes
           the 12-hour drinking driver’s course required by the Department
           of Transportation, and file proof of completion within six months.

Ferguson did not comply with the first condition. In late June 2017, the police

charged him with driving while revoked; the court sentenced him for that serious

misdemeanor offense in September 2017. He also did not pay all amounts due

within six months; he owed $801 in court costs as of June 2018. Ferguson did
                                            3


obtain a substance-abuse evaluation and did complete the OWI weekend program

in August 2017.

       The State applied to revoke his probation. At the probation revocation

hearing in June 2018, Ferguson admitted the violations but asked the court to

leave the deferred judgment “intact” because the violations were “very minor” and

he did not have the funds to pay the fees.

       Ferguson testified he was diagnosed with anxiety, major depressive

disorder, and posttraumatic stress disorder related to his combat service in

Afghanistan. He told the court he received $1300 per month in VA disability

payments, but had “hardly enough to get by” after paying his bills. He had been

taking engineering classes but was dismissed for poor performance. He testified

he moved to North Liberty “to get away from all of the partying and drinking” in

Iowa City but complained there was “no easy way to get back and forth” to school.

He said he was “trying to” maintain his vehicle and incurred expenses to repair the

suspension after the car was towed from the scene of the OWI. He acknowledged

pleading guilty to driving while revoked but asserted he only drove to the grocery

store because an ankle injury prevented him from walking.

       The court sympathized with Ferguson’s money problems: “[T]he financial

obligations are not the court’s primary concern. I understand that the courtroom’s

got a lot of people that struggle, and I don’t tend to put people in jail or revoke

probations because they are having financial difficulties.” But the court found the

“compounding issue” was that Ferguson “did pick up a new law violation” while on

probation. The court explained, “[H]aving two bad choices does not mean that it

was not a willful violation of the order.” The court reasoned, “[I]t is still an obligation
                                           4


of the Court that people obey the law, especially when you’re revoked for a public

safety concern such as [OWI].”

      Based on those considerations, the court entered the OWI conviction on

Ferguson’s record. The court imposed the mandatory minimum jail sentence and

gave Ferguson credit for his weekend program stating, “No further time is due and

owing.” Ferguson appeals the revocation decision.

      We will overturn a probation revocation only if the district court abused its

discretion. State v. Rogers, 251 N.W.2d 239, 243 (Iowa 1977). An abuse occurs

when the court exercises its discretion on grounds that are clearly untenable or

unreasonable. State v. Thompson, 856 N.W.2d 915, 918 (Iowa 2014).

      Revocation decisions follow a two-step process. Patterson v. State, 294

N.W.2d 683, 684 (Iowa 1980). First, the court must determine whether the person

violated any condition of probation. Id. If the State established the violation, the

court then decides whether to continue probation or impose any sentence that

might originally have been imposed. See Iowa Code § 908.11(4).

      Ferguson contests only the second step. He argues the court failed to

consider his “limited income, which would prevent him from paying for

transportation alternatives, and his physical and psychological injuries, which

would prevent him from being able to walk and carry groceries home and generally

function as well as the average person.”

      We are mindful of the “broad discretion” afforded the district court in

weighing “whether probation should be continued or revoked.” See State v. Covel,

925 N.W.2d 183, 188 (Iowa 2019); accord Rheuport v. State, 238 N.W.2d 770,

772–75 (Iowa 1976) (upholding revocation when defendant was charged with
                                          5


another crime while on probation).       Here, the court gave careful thought to

Ferguson’s situation, including his financial strain, but ultimately determined public

safety warranted imposing judgment on the OWI conviction after Ferguson

committed another driving offense. The grounds cited for revocation were not

clearly untenable or unreasonable. Accordingly, we decline to disturb the district

court’s decision to impose judgment.

       AFFIRMED.